The following opinion was filed February 5, 1952:
Per Curiam
(on motion for rehearing). The motion by Marine National Exchange Bank of Milwaukee for a clarification of the mandate is granted without costs, and the mandate is amended to read:
Judgment reversed and cause remanded with the following directions:
1. The Milwaukee county court to enter a judgment that the deceased, Suzanne Petit Baldwin, was a resident of Outagamie county, Wisconsin, at the time of her death.
2. The Milwaukee county court to certify and transmit the entire record of the probate proceedings in the estate of Suzanne Petit Baldwin to the county court of Outagamie county, Wisconsin, including the original will as filed and *200bthe transcript of all testimony taken in connection with the admission of that will to probate in Milwaukee county.
3. The Outagamie county court to accept the record of proceedings in Milwaukee county in the estate of Suzanne Petit Baldwin; to accept jurisdiction over the estate of Suzanne Petit Baldwin based upon the determination by this court of residence at the time of her death in Outagamie county, Wisconsin; and to accept and give effect to the petition for proof of will, waivers of notice of petition for proof of will, and affidavit of military service which were originally filed with the Milwaukee county court as if they had been originally filed with and directed to the Outagamie county court and contained a recitation that Suzanne Petit Baldwin died a resident of Outagamie county.
4. The Outagamie county court to render its independent judgment upon the admission to probate of the will transmitted from the Milwaukee county court based upon the record transmitted and such additional testimony or proof as that court may deem necessary; • but, in the event said will is admitted to probate, to order the admission of the will to probate and to issue letters testamentary to the executor therein named, Marine National Exchange Bank of Milwaukee, nunc pro tunc as of March 2, 1950, and in that event also to accept and give effect to the consent of Marine National Exchange Bank of Milwaukee to act as executor of the estate of Suzanne Petit Baldwin, dated March 1, 1950, as if such consent had been originally directed to and filed with the Outagamie county court.